Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Priority
This application makes reference to or appears to claim subject matter disclosed in International Application No. PCT/US2018/040485, entitled METHODS FOR PACKAGING AND PRESERVING FRESH SEAFOOD, filed on June 29, 2018 which claims priority under 35 U.S.C. § 119(e) from: U.S. Provisional Patent Application No. 62/527,231, entitled METHODS FOR PACKAGING AND PRESERVING FRESH SEAFOOD, filed on June 30, 2017; U.S. Provisional Patent Application No. 62/641,182, entitled FOOD STORAGE CONTAINERS WITHOUT ANY ABSORBENT MATERIAL, filed on March 9, 2018; and U.S. Provisional Patent Application No. 62/670,610, entitled APPARATUS AND METHOD FOR THE PRESERVATION, STORAGE AND/OR SHIPMENT OF LIQUID-EXUDING PRODUCTS, filed on May 11, 2018. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, 14, and 18 newly recite (in the preliminary amendment filed 5 Nov 2021) placing comestible shrimp “that is in a frozen state” and “allowing the comestible shrimp to thaw such that the liquid exuded therefrom is directed to the reservoir;” The new limitations are not supported by the disclosure at the time of filing. The closest support is found in paragraph 105 (Example 1) of the specification which recites shrimp that were stored in a freezer during shipment, and that shrimp were taken out to be stored in the claimed container. However, the specification doesn’t clearly convey that the shrimps were still frozen when repackaged in the claimed container. Therefore, there is no clear and explicit disclosure of frozen shrimp being allowed to thaw within the claimed package. 
Claims 2-9, 11-13, 15-17, and 19-23 are rejected for its dependency on a rejected Claim.  


 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 11, 15, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 The term “tightly” in claims 11, 15, 22, and 23 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-10, 12-14, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brander et al. (US 6,152,295, hereon referred to as “Brander ‘295”) in view of Vaughn et al. (US 2018/0057242),  LaRue et al. (US 2007/0178197), and Barton (US 2017/0088297). 
Regarding Claim 1, Brander ‘295 discloses a method of preserving a food product comprising: placing comestible material (food products, Col. 2, Ln. 1-4) in a product containing space of a storage container (12) atop a platform (10) of a support structure (ribs 20, see Fig. 1), the storage container comprising an internal compartment (Fig. 1) having the product containing space, the support structure defining the platform (20) for supporting the comestible material, the internal compartment further comprising a reservoir (reservoir 18) below the platform, the reservoir being configured to retain liquid (Col. 2, Ln. 14-20), the platform and/or support structure being configured to direct liquid exuded from the comestible material to the reservoir (Col. 2, Ln. 14-20), the reservoir comprising an absorbent material (19), and
enclosing the comestible material within the product containing space with a lid (11) disposed over the product containing space (Fig. 1) wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible food material (see figures 1, 3, and 4).
While Brander ‘295 is generic to food that bears liquid which are likely to be exuded from the products (see Col.1, Ln. 112-21), Brander ‘295 does not specifically disclose storing comestible shrimp that is in a frozen state. However, it would have been obvious to one of ordinary skill in the art to apply similar packaging to other types of food that also exudes liquid during storage. In any case, Vaughn is further relied on to teach packaging products for storing poultry or seafood or other food products that releases liquid (see Abstract). Vaughn discloses that packages configured to collect and absorb liquid exudate from poultry and seafood products can be applicable to shrimp (see paragraph 91). LaRue is further relied on to teach similar containers configured to draw liquid exuded by the foodstuff away from the foodstuff, such as into a reservoir (paragraph 3). LaRue indicates that this type of packaging is advantageous for frozen food, since the frozen food are known to stick to conventional absorbent pads, thereby providing an inconvenience for the consumer (paragraph 7). Barton is also relied on to further teach conventional practices of packaging frozen comestible products and allowing the product to thaw 
Therefore, since shrimps are known to exude liquid, it would have been obvious to one of ordinary skill in the art to store shrimp in the packaging of Brander ‘295 to control its exudate within the packaging. Also, as suggested by LaRue and Barton, it would have been obvious to one of ordinary skill in the art to store shrimp at a frozen state and allow the shrimp to thaw prior to being placed on the supermarket shelves for commercial purposes. 
Brander ‘295 discloses a lid to seal the storage container (11), but is silent to specifically reciting that the lid comprises an oxygen permeable material. Barton is directed to a food package configured for seafood (paragraph 89), and similarly comprises a tray having support structures for supporting comestible materials with a reservoir below the support structure (paragraph 49). Barton further discloses using an oxygen permeable film to prevent the formation of anaerobic bacterial spores such as Clostridium botulinum (paragraph 93). 
Therefore, since it is known that processing fresh seafood presents the risk of developing anaerobic bacterial spores, it would have been obvious to one of ordinary skill in the art to provide an oxygen permeable lidding film to prevent the growth of anaerobic bacteria. Also, it would have been obvious to provide “sufficient bidirectional exchange of oxygen” to sufficiently reduce anaerobic bacteria as suggested by Barton. 
Regarding Claim 2, Brander ‘295 further teaches wherein the support structure defining the platform located above the reservoir (see 26 which is supported by the ribs 20 to be above reservoir 18, Fig. 1), the platform comprising a liquid permeable surface (liquid permeable cover 26); wherein the one or more liquid permeable surface are configured to direct liquid exuded from the comestible shrimp material into the reservoir (Col. 6, Ln. 13-24).
Regarding Claim 3, Brander ‘295 further teaches wherein the support structure and/or platform comprising a liquid permeable surface made from a non-woven material (column 3, lines 56-63). 
Regarding Claim 6
Regarding Claim 7, Brander’295 does not teach providing vacuum within the product containing space. 
Regarding Claim 8, the combination further teaches the comestible shrimp material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2 of Brander’295).
Regarding Claim 9, Brander’295 further teach wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space. 
Regarding Claim 10, the claim is rejected for reasons similar to Claims 1 and 7. Since Brander’295 does not teach providing a vacuum within the product containing space, and Barton is further relied on to teach an air permeable lidding film, it is construed that the internal pressure is equal to an external pressure of an ambient environment surrounding the container.
Regarding Claim 12, Brander’295 further teaches wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible shrimp material (see figures 1, 3, and 4).
Regarding Claim 13, the combination further teaches the comestible shrimp material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2 of Brander’295) and wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5 of Brander‘295). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space.
Regarding Claim 14, as similarly discussed in the rejection of Claims 1-2, the combination with respect to Brander ‘295 discloses a method of packaging and preserving comestible shrimp material comprising: 
a. providing a storage container that defines an internal compartment (12 of Brander ‘295, referring to Figure 1 hereon), the internal compartment comprising a reservoir (18 of Brander ‘295) and a product containing space above the reservoir, the storage container comprising: 

ii. a support structure disposed within the internal compartment (Ribs 20 of Brander ‘295), the support structure defining a platform (cover 26) located above the reservoir, the support structure and/or platform comprising one or more liquid permeable surface  (liquid permeable surface 26, Col. 6, Ln. 13-18 of Brander ‘295); 
iii. a lid comprising an oxygen permeable material (Paragraph 93 of Barton), 
wherein the liquid permeable surface is configured to direct liquid exuded from the comestible shrimp material into the reservoir, the reservoir comprising an absorbent material (19), 
b. placing the comestible shrimp material in the product containing space atop the platform, the comestible shrimp being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (see Fig. 2); 
c. enclosing the comestible shrimp material within the product containing space with the lid disposed over the product containing space (see 11, Fig. 1 of Brander ‘295); and, 
d. allowing the comestible shrimp to thaw such that liquid exuded therefrom is directed to the reservoir (“undergoes a controlled defrosting process…” paragraph 5 of Barton). 
e. allowing the lid to provide a sufficient bidirectional exchange of oxygen for the comestible shrimp material (see Barton as applied in the rejection of Claim 1), wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible shrimp material.  
Regarding Claim 16
Regarding Claim 18, as discussed in the rejection of Claim 1 with respect to the combination primarily relying on Brander’295, the combination discloses the structures of: 
A filled and closed package comprising an assembled storage container with comestible shrimp material stored in a product containing space within the storage container, the storage container comprising a base and a sidewall extending upwardly from the base, the sidewall terminating at a peripheral edge surrounding a container opening (container 12 of Brander’295), the base and sidewall together defining an internal compartment having the product containing space and a support structure (tray 10 of Brander’295), the support structure defining a platform for supporting the comestible shrimp material, the internal compartment further comprising a reservoir below the platform, the reservoir being configured to retain liquid, the platform and/or support structure being configured to direct liquid exuded from the comestible shrimp material to the reservoir (Col. 6, Ln. 14-24 of Brander’295) after the shrimp thaws, the storage container comprising an absorbent material in the reservoir (19 of Brander’295), the comestible shrimp material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2 of Brander’295), the storage container further comprising an oxygen permeable lidding film disposed over the container opening and sealed to the peripheral edge to enclose the comestible shrimp material within the product containing space (see modification of Barton as applied in Claim 1), wherein: 
the lid provides a sufficient bidirectional exchange of oxygen to create an aerobic environment in the storage container for the comestible shrimp material; 
a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible shrimp material (Fig. 1, 3 and 4); 
no vacuum is provided within the product containing space; and 
the product containing space has an internal pressure equal to an external pressure of an ambient environment surrounding the container (that is, since Barton discloses a breathable film cover, it is construed that the internal pressure is equal to an external pressure). 
Regarding Claim 19, Brander ‘295 further teaches wherein the support structure and/or platform comprising a liquid permeable surface made from a non-woven material (column 3, lines 56-63). 

Claims 4, 5, 17, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claims 1, 14, and 18, further in view of Brander (US 2003/0057114, hereon referred to as “Brander ‘114”). 
Regarding Claims 4 and 20, while Brander’295 teaches an absorbent material that may be a polymeric substance (Brander ‘295 Col. 5, Ln. 9-14), he is silent to specifically gel-forming polymers and a mineral composition. However, Brander ‘114 is relied on to teach similar food packaging for absorbing liquid exuded from the food product stored in the packaging (see Abstract). Brander ‘114 discloses an absorbent material located in the liquid collection cavity comprising a combination of a gel-forming polymer and a mineral composition (paragraph 34). Brander’114 also discloses that the absorbent material achieves improved absorption capacity and exhibits minimal syneresis (paragraph 42). 
Therefore, since both Brander ‘114 and Brander ‘295 uses absorbent materials to absorb liquid exuded from food products, it would have been obvious to one of ordinary skill in the art to use the absorption material taught by Brander ‘114 to improve the absorption capacity and minimize syneresis. 
Regarding Claims 5 and 21, Brander’295 is silent to wherein the absorbent material comprises one or more odor absorbers selected from the group consisting of zinc chloride, zinc oxide and citric acid. However, Brander’114 discloses similar trays for absorbing the liquids exuded from similar comestible products, and further uses citric acid to provide antimicrobial activities (paragraph 26). 
Therefore, for reasons similar to claim 4, it would have been obvious to one of ordinary skill in the art to comprise citric acid within the absorbent material to provide antimicrobial properties. 
Regarding Claim 17, the claim is rejected for reasons discussed in Claims 4 and 5. 

Claims 11, 15 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claims 10, 14, and 18, further in view of Garavaglia et al. (US 2003/0203080).  
Regarding Claims 11, 15 and 22, Brander’295 discloses a container having a lid (11) which has been modified to a permeable lidding film as applied in Claim 1. Therefore, substituting the lid of Brander’295 at the same location would have resulted in a lidding film that is not wrapped directly onto the comestible shrimp (see Fig. 1). In any case, Garavaglia is relied on to generically teach containers 
Regarding Claim 23, the claim is rejected for similar reasons discussed in Claims 19, 20 and 22. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 5-10, 13-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 10, 12, and 16 of copending Application No. 16/024600 in view of Vaughn (US 2018/0057242) and LaRue et al. (US 2007/0178197). 
Regarding Claim 1, 14, copending claims 1, 16 discloses all the limitations of the process for packaging and preserving comestible material. The copending claims differ in that it is directed to frozen shrimp materials. 
Vaughn is further relied on to teach packaging products for storing poultry or seafood or other food products that releases liquid (see Abstract). Vaughn discloses that packages configured to collect and absorb liquid exudate from poultry and seafood products can be applicable to shrimp (see paragraph 91). LaRue is further relied on to teach similar containers configured to draw liquid exuded by the foodstuff away from the foodstuff, such as into a reservoir (paragraph 3). LaRue indicates that this type of packaging is advantageous for frozen food, since the frozen food are known to stick to conventional absorbent pads, thereby providing an inconvenience for the consumer. 
Therefore, since shrimps are known to exude liquid, it would have been obvious to one of ordinary skill in the art to store shrimp in the packaging of the copending claims to control its exudate within the packaging. Also, as suggested by LaRue, it would have been obvious to one of ordinary skill in the art to store shrimp at a frozen state for commercial purposes. 
Copending claims 2, 3, 10, 12, further discloses all the limitations of Claims 2, 3, 5, 6
Regarding Claims 7, 9 and 16, the copending claims do not require any vacuum or hermetic sealing. 
Regarding Claims 8, copending Claim 1 further teaches wherein the comestible shrimp is positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (“comprising a reservoir below the platform…the reservoir comprising an absorbent material”). 
Regarding Claim 10, the claim is rejected for reasons discussed in Claim 1, 7, and 9. Copending Claim 1 further disclose an oxygen permeable material and therefore also discloses a bidirectional exchange of oxygen to create an aerobic environment. 
Regarding Claim 13, copending Claim 1 further teaches wherein the comestible shrimp is positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (“comprising a reservoir below the platform…the reservoir comprising an absorbent material”).

Claims 4, 12 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 24 of copending Application No. 16/024600 in view of Vaughn (US 2018/0057242), LaRue et al. (US 2007/0178197) and Brander (US 2003/0057114, hereon referred to as Brander ‘114). 
Regarding Claims 4, and 17, copending Claim 1 and 16 further discloses a gel forming polymer (CMC), and Claims 10 and 24 further discloses citric acid. The copending claims do not recite a mineral composition. Brander ‘114 is relied on to teach similar food packaging for absorbing liquid exuded from the food product stored in the packaging (see Abstract). Brander ‘114 discloses an absorbent material located in the liquid collection cavity comprising a combination of a gel-forming polymer and a mineral composition (paragraph 34). Brander’114 also discloses that the absorbent material achieves improved absorption capacity and exhibits minimal syneresis (paragraph 42). 
Therefore, since both Brander ‘114 and the copending claims uses absorbent materials to absorb liquid exuded from food products, it would have been obvious to one of ordinary skill in the art to use the absorption material taught by Brander ‘114 to improve the absorption capacity and minimize syneresis. 
Regarding Claim 12, the combination is silent to forming a headspace beneath the lid; however, Brander’114 further discloses a package having a headspace (see Fig. 4). Therefore, it would have been 

Claims 11 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 24 of copending Application No. 16/024600 in view of Vaughn (US 2018/0057242), LaRue et al. (US 2007/0178197), and Garavaglia et al. (US 2003/0203080).  
Regarding Claims 11 and 15, the copending claims do not recite an oxygen permeable lidding film that is not tightly wrapped directly onto the comestible shrimp. Garavaglia is relied on to generically teach containers with lidding film sealed to the edge of the container, wherein a comestible meat or fish product (paragraph 55) is stored. It is apparent in Fig. 2 that the lidding film is not “wrapped directly onto the comestible shrimp”. Therefore, since Garavaglia is also directed to storing fresh fish products within containers absorbing liquid exuded by the fish (paragraph 22), it would have been obvious to one of ordinary skill in the art to apply a lidding film onto the edges of the package side walls such that it is not directly on the fish products based on known configurations in the art. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/722379 in view of Vaughn (US 2018/0057242) and LaRue et al. (US 2007/0178197). 
Claims 1-23 of copending application discloses the method of packaging and preserving comestible food material as recited in Claims 1-23 of the current application. The copending claims differ in that it is not directed to frozen shrimp materials. 
Vaughn is further relied on to teach packaging products for storing poultry or seafood or other food products that releases liquid (see Abstract). Vaughn discloses that packages configured to collect and absorb liquid exudate from poultry and seafood products can be applicable to shrimp (see paragraph 91). LaRue is further relied on to teach similar containers configured to draw liquid exuded by the 
Therefore, since shrimps are known to exude liquid, it would have been obvious to one of ordinary skill in the art to store shrimp in the packaging of the copending claims to control its exudate within the packaging. Also, as suggested by LaRue, it would have been obvious to one of ordinary skill in the art to store shrimp at a frozen state for commercial purposes. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/719,945 in view of Vaughn (US 2018/0057242) and LaRue et al. (US 2007/0178197). 
Claims 1-23 of copending application discloses the method of packaging and preserving comestible food material as recited in Claims 1-23 of the current application. The copending claims differ in that it is not directed to frozen shrimp materials. 
Vaughn is further relied on to teach packaging products for storing poultry or seafood or other food products that releases liquid (see Abstract). Vaughn discloses that packages configured to collect and absorb liquid exudate from poultry and seafood products can be applicable to shrimp (see paragraph 91). LaRue is further relied on to teach similar containers configured to draw liquid exuded by the foodstuff away from the foodstuff, such as into a reservoir (paragraph 3). LaRue indicates that this type of packaging is advantageous for frozen food, since the frozen food are known to stick to conventional absorbent pads, thereby providing an inconvenience for the consumer.
Therefore, since shrimps are known to exude liquid, it would have been obvious to one of ordinary skill in the art to store shrimp in the packaging of the copending claims to control its exudate within the packaging. Also, as suggested by LaRue, it would have been obvious to one of ordinary skill in the art to store shrimp at a frozen state for commercial purposes. 
This is a provisional nonstatutory double patenting rejection.



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792